Blackford, J.
This was an action of replevin, commenced before a justice of the peace, for unlawfully detaining a mare. The plaintiff filed such an affidavit as is required by the statute regulating the action of replevin. Rev. Stat., 1838, p. 372. Pleas, 1, Property in the defendant; 2, That the mare had been taken up under the estray law, &c. Verdict and judgment before the justice for the plaintiff.
The defendant appealed to the Circuit Court. Motion by the defendant, to dismiss the suit on account of the insufficiency of the cause of action. Cause dismissed.
We think the affidavit (the suit being commenced before a justice of the peace) shows the cause of action with sufficient certainty.
Per Curiam.—The judgment is reversed with costs. Cause remanded, &c.